Citation Nr: 1229493	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, claimed as secondary to service-connected right knee disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty 22 days, from July 6, 1972, to July 27, 1972, following enlistment in April 1972.  This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

As discussed further below, the Veteran was denied service connection for a left knee disorder in an April 2000 rating decision, and the February 2005 Board decision which affirmed that denial was not appealed.  During the pendency of this appeal, the question of whether a separate theory of entitlement to service connection is a new claim has been clarified.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (regardless of whether the RO first adjudicated a Veteran's cervical spine disorder claim on both direct and secondary bases, failure to timely appeal that denial foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).  Therefore, the issue has been recharacterized as above in this decision, although the Board did not recharacterize the issue before it issued a Remand in 2009.  

In his May 2006 substantive appeal, the Veteran requested a hearing before the Board.  In August 2006, the Veteran indicated he wished to appear at a Videoconference Board hearing.  In March 2007, the Veteran stated he would appear at either type of hearing, as long as he was scheduled for the earliest possible date.  A Travel Board hearing was scheduled to be conducted in March 2007.  The Veteran failed to appear.  He did not request rescheduling of the hearing.  His request for a hearing before the Board is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The Board notes that its administrative system (VACOLS) reflects that the Veteran perfected appeal of an issue, possibly a claim for service connection for diabetes mellitus, in January 2011.  It appears that the Veteran requested a Travel Board hearing as to that issue.  The claims file before the Board, including the electronic file, does not include the adjudicative documents, evidence, or form perfecting an additional claim which may be on appeal.  Therefore, this issue, which is not clearly identified in the record, is not before the Board for appellate review at this time, although the Board recognizes that it appears that the Veteran may have perfected an appeal of an additional claim other than the issue listed on the title page of this decision.


FINDINGS OF FACT

1.  The additional evidence received since the February 2005 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  No left knee disorder was present in service or manifested within one year thereof, and the Veteran's current left knee disorder, diagnosed many years after service discharge, is not etiologically related to service or to a service-connected right knee disability. 

3.  The preponderance of the competent medical evidence establishes that the Veteran's service-connected right knee disability is not etiologically related to, did not cause, and does not aggravate his current left knee disorder.   


CONCLUSIONS OF LAW

1.  Since the February 2005 Board decision, new and material evidence has been received to reopen the claim for service connection for a left knee disorder, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  The Veteran did not incur or aggravate a left knee disorder during or as a result of service, or as a result of a service-connected disability, and service connection for a left knee disorder may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted the claim underlying this appeal in November 2005.  The claim for service connection for a left knee disorder, as secondary to a service-connected right knee disability, was submitted about 10 months after the Board issued a February 2005 denied of a claim for service connection for a left knee disorder on a direct service connection basis.  

The Board notes that it appears that, when it received the November 2005 claim for secondary service connection for a left knee disorder, the RO interpreted that claim as separate from the claim denied by the Board in February 2005.  The RO denied the Veteran's claim for service connection for a left knee disorder, as secondary to a service-connected right knee disability, on the merits.  It does not appear that the RO addressed the predicate matter of whether new and material evidence was received to reopen the claim for service connection for a left knee disorder.  Because the RO had adjudicated the November 2005 claim on the merits, the Board also considered the claim without consideration of whether new and material evidence had been received to reopen a claim for service connection for a left knee disorder when the Board Remanded that issue in 2009.  

Notwithstanding the RO's action, it is incumbent on the Board to adjudicate the new and material issue.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. 

In his November 2005 claim, the Veteran articulated a new theory of entitlement to service connection for a left knee disorder.  This theory of entitlement was not previously considered by VA adjudicators.  In Velez v. Shinseki, 23 Vet. App. 199 (2009) (a case decided after the RO's 2006 decision in this case), the United States Court of Appeals for Veterans Claims (Court) held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter." 

In Velez, the Court held that when a Veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  

Considering those cases together with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board concludes that, when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim and does not obviate the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a Veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).

Thus, the Veteran's new theory of secondary service connection must be considered on a new and material basis.  As such, the issue on appeal is correctly characterized as a request to reopen a claim based on new and material evidence.  The Board concludes that the Veteran has not been prejudiced by the RO's adjudicating the claim on its merits because in so doing, the RO accorded the claim more advantageous consideration than was required.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  As will be discussed in greater detail below, the Veteran has been amply apprised of what was required to establish his claim of entitlement to service connection, as well as the requirement that new and material evidence be submitted. 
New and material evidence

In this regard, the Veteran provided lay statements to the examiner who conducted the November 2005 VA examination that exacerbations of his service-connected right knee disability caused his left knee disorder to become more symptomatic.  This lay statement as to the experience of a relationship between the service-connected right knee disability and the claimed left knee disorder is new evidence that was not of record at the time of the prior denial of service connection.  This lay evidence is material to the claim for secondary service connection.  As such, the Veteran's lay statement, as deemed credible for purposes of determining whether new and material evidence has been submitted, are sufficient to reopen the claim for service connection for a left knee disorder, and the claim is reopened.

The Board observes that the Veteran has not, during the pendency of this claim, provided any additional evidence regarding whether he incurred a left knee disorder during his 22 days of active service.  The examiner who conducted a 2010 VA examination summarized the Veteran's contentions for the claim that a left knee disorder was incurred during that period of service.  However, the Veteran himself has not raised such contentions since the February 2005 Board decision that denied the claim of direct incurrence.  Because the claim for service connection for a left knee disorder is reopened, the Board must address the claim on each basis.  However, there is no additional evidence as to the claim of direct incurrence and the Board's findings, conclusion, and rationale as to direct incurrence remain unchanged.  

Review on the merits

When a claim is reopened, it is reviewed on the merits if, but only if, all necessary development has been completed.  In this case, with respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal.  He was afforded an opportunity to testify at a hearing before a member of the Board at the RO, but did not appear for that hearing.  

The Veteran has been afforded VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was adequate and was predicated on a review of the claims folder and the medical records contained therein.  The report included a description of the history of the Veteran's symptomatology, a notation that the Veteran expressed a belief that his service-connected right knee disability caused his left knee disability to become more symptomatic, and a discussion and analysis of all clinical and diagnostic findings.  


Service Connection - In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Degenerative arthritis may be presumed service-connected if it appears to the required degree within one year after a Veteran's service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; 
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease. 

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The Veteran has not alleged that a left knee disorder pre-existed his service, and no further discussion of the law governing proof of aggravation in service of a disability pre-existing service is required.  

Aggravation, for purposes of establishing service connection, may not be conceded based on temporary or intermittent flare-ups of injury or disease unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Facts and analysis
 
In this case, the Veteran contends that a service-connected right knee disorder has caused or aggravated a left knee disorder.  The Veteran is competent to report that he has left knee pain.  The clinical evidence establishes that the Veteran has a diagnosed left knee disorder, so the Board assumes that the Veteran's reports of left knee pain are credible, and that his reports of when left knee pain is present are credible.  

It is error to categorically reject a non-expert nexus opinion, but, not all questions of nexus are subject to non-expert opinion.  See Davidson, 581 F.3d at 1316.  In this case, the Veteran is not competent to state what initially caused his left knee pain, since the diagnosed left knee disorder, degenerative arthritis, is not a disorder for which onset or etiology may be readily observed by a lay person.  Similarly, while the Veteran is competent to observe that his left knee frequently causes pain when he is experiencing pain due to the service-connected right knee disability, the Veteran is not competent to provide medical opinion as to whether his left knee disorder is permanently increased in severity or accelerated by his service-connected right knee disability, as the question of acceleration, permanent increase in severity, or other aggravation of left knee degenerative arthritis is not a matter readily observable by a lay person.  

The Veteran was treated for a right knee disorder in service, but there is no notation that the Veteran complained of left knee pain or that a left knee disorder was treated.  Service medical records reflect that a diagnosis of a right medial meniscus tear was assigned, and the Veteran was recommended for Medical Board review.  The record does not include evidence of a full physical examination coincident with separation.  The Medical Board, in a report prepared in July 1972, indicated that the Veteran was not physically qualified for service due to "right medial meniscus tear" arising from a pre-existing injury.  This document appears to be signed by the Veteran.  

During the appeal leading to the Board's February 2005 decision, the Veteran maintained that he injured the left knee as well as the right knee in service.  In written statements submitted during the appeal and in testimony before the Board, the Veteran reported that he was pushed by an "officer in charge" while on a diving board and that he hit both knees on the corner of the diving platform.  

On behalf of the Veteran, lay statements were submitted by two lay individuals who reported that they served with the Veteran and witnessed this incident.  Additionally, C. J., the Veteran's sister, testified at the hearing that her brother came home from service with a limp.  

The Veteran alleged that his service records were inaccurate.  In particular, he maintained that his signature on the Medical Board records resulting in discharge for erroneous enlistment was forged.  He also alleged that "Navy officials" tampered with his service medical records.  These allegations apparently were advanced to support his claim that the left knee was injured during service, as well as the right knee, notwithstanding lack of official or independent evidence thereof (in essence, something other than lay evidence submitted many years after discharge).  

The Board found, in its February 2005 decision, no plausible reason why the Medical Board or military personnel would have acted in such a manner in 1972 to end the Veteran's military career after less than a month of service or to deny him entitlement to some then-undetermined VA compensation benefits in the future.  The examiner who conducted the 2010 VA examination noted the contentions, but did not suggest that such events occurred.  The Board finds no fact in the record that supports the allegation, and the Board's evaluation of the record and the Veteran's credibility remains unchanged.  

In particular, the Veteran's testimony regarding his history and treatment was unsubstantiated by the record existing at the time of the February 2005 Board decision, and no VA record since that time support an allegation that a left knee disorder was incurred during service or within one year following service.  The lay testimony and statements that the Veteran was observed to limp after service are consistent with the grant of service connection for a right knee disability, but do not establish or tend to establish that a left knee disorder was present, as none of the lay individuals observed any fact related to diagnosis of a readily-observable left knee disorder.  

Thus, in sum, there is lay evidence of the alleged swimming incident, but other evidence tends to diminish the persuasive value of the lay evidence for the purposes of proving that such an incident resulted in a left knee injury or a chronic left knee disorder.  There is nothing in the service medical records to indicate that the Veteran injured his left knee in service, and there is no competent post-service evidence that a left knee disorder was present within one year following the Veteran's service.  The examiner who conducted the 2010 VA examination noted that VA records document a left knee disorder as early as 1999.  However, that date is more than 25 years after the Veteran's 1972 service separation.  The examiner noted that the diagnosis of a left knee disorder was assigned after the Veteran incurred a post-service neck injury which resulted in myelopathy.  

The examiner noted the Veteran's reports of daily flare-ups of right and left knee pain.  The examiner opined that no additional radiologic evaluations of the Veteran's left knee were required, as such examinations were already of record.  The examiner concluded that a service-connected right knee disability did not cause a left knee disorder, and did not aggravate, or permanently increase the severity of a left knee disorder.  In particular, the examiner attributed the cause and aggravation of a left knee disorder to injuries and incident other than the Veteran's service or his service-connected right knee disability.  

The report of the examiner who conducted the 2010 VA examination is the only competent and credible evidence as to the etiology and cause of current severity of a left knee disorder.  The examiner's report and opinion are unfavorable to the Veteran's claim for service connection of a left knee disorder on any basis.  The report leaves no reasonable doubt, nor does the record raise any basis for reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The claim for service connection for a left knee disorder, to include as caused or aggravated by a service-connected right knee disability, is denied.  



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


